Citation Nr: 1534812	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to date earlier than September 16, 2011 for the award of service connected for a low back disability, to include whether clear and unmistakable error (CUE) is present in a July 2005 rating decision, which denied service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from April 1965 to May 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Manila, the Philippines.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a low back disability in March 2005.  The claim was denied by the RO in a July 2005 rating decision for lack of diagnosis.  

2.  The Veteran filed a notice of disagreement to the July 2005 rating decision and a statement of the claim was issued in February 2006.  The Veteran did not file a substantive appeal; as such, the rating decision is final.  

3.  In a July 2005 decision, the RO denied the Veteran's claim of entitlement to service connection for lumbar spine disability; and, the correct facts, as they were known at the time of the July 2005 decision, were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.

4.  The Veteran filed a claim to reopen his claim for his low back disability on September 16, 2011.  The claim was granted in a September 2012 rating decision.  


CONCLUSIONS OF LAW

1.  The July 2005 rating decision which denied the Veteran's claim of entitlement to service connection for a back disability was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.302 (2014).

2.  The criteria for an effective date prior to September 16, 2011 for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151 , 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

In this case, the Veteran has asserted that there was clear and unmistakable error in the July 2005 rating decision because the RO ignored medical documentation of a back problem in his active duty records and failed to provide the Veteran with an examination for his claimed condition. 

Generally, once a decision becomes final, it may only be revised by a showing of clear and unmistakable error (CUE). See 38 C.F.R. §§ 3.104 , 3.105.  CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.  

Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

The evidence of record shows that the Veteran first applied for service connection for a low back disability in March 2005.  The Veteran's claim was denied in a July 2005 rating decision for lack of a current diagnosis.  The Veteran submitted a notice of disagreement in October 2005 to this rating decision and the RO issued a statement of the case in February 2006, explaining why they denied his claim.  The Veteran did not submit a substantive appeal or a VA-Form 9 after receiving the SOC and did not submit any new evidence regarding his low back disability within a year of the rating decision and as such, the rating decision is final.  38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.302, 20.1103.

Concerning the Veteran's argument that the VA erred in never providing a VA examination, the Board cannot revise the July 2005 rating decision based on CUE because the failure to assist the Veteran by not obtaining an examination cannot constitute CUE.  Damrel, 6 Vet. App. at 246; Caffrey, 6 Vet. App. at 382; Cook, 258 F.3d 1311.

To the extent to which the Veteran argues that the RO ignored the service treatment records, a review of the July 2005 rating decision reflects the RO reviewed the service treatment records as it is listed in the evidence section.  The reasons for decision did not discuss these records, however, as the RO found there was no evidence that he presently had a current diagnosis of the condition.  This is essentially a disagreement as to how the facts were then weighed or evaluated. As indicated above, this cannot form the basis of a valid claim of CUE.  Here, the RO weighed the evidence and found that it was not material to the missing element of the Veteran's service connection claim, a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability due to disease or injury, there can be no valid claim); See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim);  Romanowsky v. Shinseki, 26 Vet App 289, 294 (2013)(noting that a diagnosis shortly before a claim is filed, but relevant to the disability claimed, should be considered by the Board in determining whether a current disability existed during the pendency of the claim).  In order to change a decision based on a clear and unmistakable error, the error must be "undebatable" and "have manifestly changed the outcome at the time [the decision] was made." Russell, 3 Vet. App. at 313-14.  Here, there is no showing that the correct facts were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied.  There was an absence of medical or lay evidence documenting a current disability after the Veteran 1993 separation from service and the July 2005 rating decision.  Indeed, as noted above, the Veteran argued that the RO never obtained a medical opinion to determine if there was a disability.  The July 2005 rating decision was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE. Consequently, revision of this decision is not warranted and the claim is denied. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).

Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

The Veteran is asserting that he should have an effective date for his service connected low back disability that is earlier than September 16, 2011.  Specifically, he asserts that he should have an effective date of March 2005, the day he initially filed for service connection for his low back disability. 

As noted above, the evidence of record shows that the Veteran first applied for service connection for a low back disability in March 2005.  The Veteran's claim was denied in a July 2005 rating decision and that rating decision became final.  38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran once again tried to reopen his claim for service connection in 2007, but was denied for failure to submit evidence that was new and material and the claim was denied reopening.  The Veteran did not appeal this rating decision.  While additional medical evidence was received within the one year appeal period, these records pertained to unrelated issued and do not constitute new and material evidence under 38 C.F.R. § 3.156(b).  Accordingly, the May 2007 rating decision became final.  38 C.F.R. § 20.1103.  In September 2011, the Veteran, again, filed a claim for reopening and in September 2012, the Veteran's claim for service connection for a low back disability was granted with an effective date of September 16, 2011, the date of claim.  

The Board notes that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective dates. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). See also Leonard v. Nicholson, 
405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

In this case, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  As discussed above, the July 2005 rating decision did not involve CUE.  As such it is final and it is no longer the appropriate point from which to determine the effective date of an award and the effective date of any subsequent claim will be based upon the date of the claim to reopen.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. § 3.400.  Likewise, the May 2007 rating decision is final and no longer the appropriate point to determine the effective date.  Id.  Indeed, in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  As the Federal Circuit explained, ""[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." Id. at 248.  Here, the date of the claim to reopen is September 16, 2011.  There are no formal or informal claims for service connection for tinnitus between the final May 2007 rating decision and the current September 16, 2011 effective date.  To the extent that the Veteran complained of or was treated for a back condition prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established. See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  Accordingly, the claim for an effective date prior to September 16, 2011 is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated December 2011 and January 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for an earlier effective date; therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

The Veteran's motion to revise or reverse the July 2005 rating decision that denied his claim of service connection for a back disability, is denied.

An effective date prior to September 16, 2011, for the grant of service connection for a low back disability is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


